UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CHANEEL WALKER and
 GAIL ALSTON,

    Plaintiffs,
                                                        Civil Action No. 12-2046 (CKK)
        v.

 INNOVATIVE CONCEPT SOLUTIONS
 INTERNATIONAL, INC. et al.,

    Defendants.


                                MEMORANDUM OPINION
                                   (January 13, 2014)

       Chaneel Walker and Gail Alston (“Plaintiffs”) filed the Complaint in the above-captioned

action on December 20, 2012, against Defendants Innovative Concept Solutions International,

Inc. (“ICSI”) and Lorraine Thomas (“Thomas”). See Compl., ECF No. [1]. By Order dated May

29, 2013, the Court dismissed without prejudice Plaintiffs’ claims against Thomas, leaving only

Plaintiffs’ claims against ICSI. See May 29, 2013, Order, ECF No. [13]. On June 18, 2013, the

Clerk entered default against Defendant ICSI as ICSI had not answered Plaintiffs’ Complaint nor

appeared in court. See Entry of Default, ECF No. [16]. That same day, Plaintiffs filed a Motion

for Default Judgment against ICSI. See ECF No. [17]. In an Order entered July 3, 2013, the

Court denied without prejudice Plaintiffs’ Motion for Default Judgment on the basis that

Plaintiffs failed to specify each element of damages, or the monetary amount thereof, that

Plaintiffs claimed to be entitled to recover from ICSI, and failed to include evidentiary support

for its damages claims. See July 3, 2013, Order, ECF No. [18]. Plaintiffs subsequently filed an

Amended Motion for Default Judgment. See ECF No. [19]. On November 27, 2013, the Court
again denied without prejudice Plaintiffs’ Motion for Default Judgment because Plaintiffs failed

to provide sufficient evidence to prove their entitlement to the amount of monetary damages they

requested and failed to provide the information the Court had requested in its July 2013 Order

regarding Defendant’s corporate status, whether Defendant is in bankruptcy proceedings, and the

correct address for Defendant’s registered agent. See Nov. 27, 2013, Mem. Op. & Order, ECF

Nos. [21] & [22].

       In the Court’s Order denying Plaintiffs’ Amended Motion for Default Judgment, the

Court gave Plaintiffs until January 6, 2014, to file a revised motion for default judgment

providing the necessary evidentiary support and thoroughly addressing the impact of ICSI’s

corporate status, whether ICSI is in bankruptcy proceedings, and the correct current address for

ICSI’s registered agent. See Nov. 27, 2013, Order. The Court noted that if Plaintiffs did not file

a revised motion for default judgment by January 6, 2014, “this decision will stand and the case

will be dismissed.” Id. Plaintiffs did not file a revised motion for default judgment by January 6,

2014, and, as of this date, the Court still has not received such a motion or a motion for extension

of time to file such a motion.       Consequently, Plaintiffs have failed to provide sufficient

information from which the Court could enter judgment in Plaintiffs’ favor on their requested

damages award. Accordingly, although judgment as to Defendant’s liability has been entered by

default for Plaintiffs, the Court’s decision denying Plaintiffs’ Amended Motion for Default

Judgment as to damages stands. Furthermore, as Plaintiffs failed to file a revised motion for

default judgment by the January 6, 2014, deadline, this case is DISMISSED for want of

prosecution.

       //

       //

                                                 2
An appropriate Order accompanies this memorandum opinion.


                                          /s/
                                        COLLEEN KOLLAR-KOTELLY
                                        UNITED STATES DISTRICT JUDGE




                                    3